IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 00-20440
                         Summary Calendar


ROGER LEE DICKERSON,

                                         Plaintiff-Appellant,

versus

JERRY LEE; J. WOODRUFF; BAIER CORRECTIONAL
Officer; TATOCH CORRECTIONAL OFFICER; PHELPS
CORRECTIONAL OFFICER; DOCTOR DEAS; CRAWFORD;
JESSIE FRANKLIN; JERRY PETERSON; BISOR; BROWN;
T. MEYERS; ADAMS; MILLER; DUNAWAY; CROMER; KENT
RAMSEY; WAYNE SCOTT, Director, Texas Department
of Criminal Justice; R.L. OTT; SHARON KIALIAM;
JOHN E. STICE; JUNE GROOM; F. BECKER, Warden;
A. MOSLEY; L. ARNOLD; ROCHELL M. MCKINNEY;
M. BROCK, Warden; RANDY MCVEY; F. FIGUEROA;
GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
JAMES A. COLLINS, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
M. HINDS,

                                        Defendants-Appellees.
                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-843
                      --------------------
                        November 2, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roger Lee Dickerson, Texas prisoner # 371312, appeals the

district court’s dismissal of his civil rights complaint for

failure to comply with a court order.   Dickerson has failed to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20440
                                -2-

show that his refusal to provide thirty-two copies of his

complaint to the district court for the purpose of serving the

defendants was not the result of contumacious behavior in that

the court had informed him once that it was his duty to provide

copies.   He has also failed to show that imposition of lesser

sanctions would “better serve the best interests of justice.”

McNeal v. Papasan, 842 F.2d 787, 790 (5th Cir. 1988).   The

district court did not abuse its discretion in dismissing the

complaint.   Consequently, the district court’s dismissal of his

complaint brought under 42 U.S.C. § 1983 is AFFIRMED.